 226DECISIONSOF NATIONALLABOR RELATIONS BOARDTexas Cinema CorporationandMotion Picture Ma-chine Operators,LocalUnion 249,InternationalAlliance of Theatrical Stage Employees and Mov-ingPictureMachine Operators of the UnitedStates and Canada,AFL-CIO. Case 16-CA-5058January 8, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNING AND PENELLOOn September 12, 1973, Administrative Law JudgeRamey Donovan issued the attached Decision in thisproceeding.Thereafter, the Charging Party filedexceptions and a supporting brief, and Respondentfiled a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,'findings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section10(c) of the National LaborRelationsAct, asamended,theNational LaborRelations Board adopts asitsOrderthe recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint herein be, and ithereby is,dismissed in itsentirety.1In the absence of exceptions,we adoptpro formatheAdministrativeLaw Judge's rulings on Respondent's motion for dismissal of the complaint2We note that the Administrative Law Judgeinadvertentlyreferred to1973 ratherthan 1970 in his first sentence under Sec 11 entitled "TheAllegedUnfair LaborPractices."DECISIONRAMEY DONOVAN, Administrative Law Judge: Thecharge was filed by the above Union on February 8, 1973.The complaint issued under date of June 12, 1973, andallegesviolations of Section 8(a)(1) and (5) of the Act inthatRespondent, Texas Cinema Corporation, refuses tosign a written contract with the Union embodying agreed-upon terms, and in that Respondent unilaterally reducedthe wages of employees in the unit during the term of thecontract between the Union and the Respondent. In itsanswer,Respondent has denied that it engaged in theiRespondent's brief to me, filed after completion of the hearing, liststwo issues in the case and the brief is confined to those issues. Both of theaforementioned issues setforth by Respondentare issues of substantive lawand fact and they are not the procedural issues aforementioned that wereraised in Respondent's answer and in a motion at the hearingunfair labor practices alleged in the complaint. The Casewas tried in Dallas, Texas, on July 17, 1973.In its answer and at the hearing Respondent raisedseveral procedural objections to the complaint and movedto dismiss the complaint on the basis of such objections.'Respondent asserted that the Regional Director of theBoard lacked jurisdiction to issue the complaint becausethe charge had been dismissed by the Regional Directorand the dismissal was on appeal to the General Counsel inWashington. Although the charge had been dismissed onMarch 30, 1973,2 and the action had been appealedthereafter and was on appeal, the Regional Directoradvised the parties by letter of June 7, 1973, that, afterfurther investigation, he was withdrawing his dismissal andwould issue a complaint. The General Counsel in Washing-tonwas made aware of this action by the RegionalDirector and advised the Charging Party that had appealedthe original dismissal of the charge that "In view of theRegional Director's letter of June 7, 1973, in the abovematter, there is no appeal and this office's records arebeing marked closed with respect thereto." I find that theRegionalDirectordid have jurisdiction to issue thecomplaint and the motion to dismiss on this aspect isdenied.3The second ground on which Respondent moved todismiss the complaint was that "there are no supportingcharges behind the complaint now before the tribunal." Ifind that the original charge filed on February 8, 1973, isan adequate "supporting charge" and the motion todismiss the complaint for lack of a supporting charge isdenied.The third ground advanced for dismissal is Section 10(b)of the Act, in that Respondent asserts that the complaint isbased on matters that occurred more than 6 months priorto the filing of the charge. The motion for dismissal on thisground is denied since the evidence reveals that on March19, 1973, within the 6=month period, the Union requestedRespondent to sign the contract .4FINDINGS AND CONCLUSIONS1.JURISDICTIONRespondent is a Texas corporation and is engaged in thebusiness of operating a theatre at Ennis, Texas, and atheatre in Dallas, Texas. During a representative 12-monthperiod, Respondent, in the course of its business, receivedgross income in excess of $500,000. In the same period, inthe course of its business, Respondent purchased, trans-ferred, and delivered to its Dallas, Texas, theatre, goodsand materials valued in excess of $50,000 of which goodsand materials valued in excess of $50,000 were transportedto said theatre from other enterprises located in the State ofTexas, which other enterprises had received the said goodsand materials directly from States other than the State ofTexas.At all times material Respondent is an employer engaged2TheRegional Director's "dismissal"stated that after investigation hewas "refusing to issue complaint in the matter."dN.LR.B v Fant Milling Company,360 U.S 301 (1959).aServ-A11 Company, Inc.,199 NLRB 1131,N LR.B v Fant Milling Co.,supra.208 NLRB No. 47 TEXAS CINEMA CORPORATION227in commercewithin themeaning of Section 2(6) and (7) ofthe ActThe Unionis, at all times material,a labororganizationwithin themeaning of Section2(5) of the Act.If.THE ALLEGED UNFAIR LABOR PRACTICESIn the latter part of 1973, Mitchell, president of andstockholder inRespondent, was preparing to open atheatre in Dallas known as the Bruton Terrace IV Theatre.Covington, business agent of the Union from 1965 toJanuary 1972, knew Higgins who was the manager on thenew theatre. Covington told Higgins that he understoodthat the new theatre was "getting ready" to install themotion picture equipment and that Covington would liketo place a man on the job. Higgins said, send a man out.5Covington then sent Bates to the theatre. Bates was amember of the Union and assistant business agent as wellas an experienced motion picture projectionist. Thereafter,BateshelpedMitchellin settingup the equipment andpreparing the theatre for opening. During this preliminarystageMitchell paid Bates $6 per hour. Mitchell was awarethat Bates was a union projectionist but this appears to bethe extent of his knowledge about Bates or the unionaspect.Mitchell states that Felder, a sound engineer whohandled work for Respondent, had recommended Bates.Apparently, Bates had appeared at the jobsite and Mitchell"told him he had the job." According to Mitchell, thetheatre was close to where Bates lived "and he seemed likehe was a real nice guy and he did his work well."At some time after Bates was working for Respondent ininstalling equipment, Covington came to see Mitchell. Thiswas shortly before the theatre opened for business and wasearly in December 1970. Covington and Mitchell con-versed about theatres of the type of Respondent's BrutonTerrace IV. Covington indicated the wage rate being paidby such theatres and he had a printed form union contractwith him which he showed to Mitchell. In addition to theprinted provisions, the contract also contained a number oftyped-in paragraphs dealing with wages or salary and soforth.Covington testified that on the first occasion whenhe met Mitchell:We sat down and discussed the whole thing [the printedcontract] right there, and Mr. Mitchell, I don't thinkwas too familiar with union contracts ... .It is my opinion, after considering the testimony ofCovington and Mitchell and the entire record, that thefactsand circumstances of the above occasion whenCovington and Mitchell met were as follows: The two menhad never met before. Mitchell had no prior experiencewith unions or union contracts, including the instant unionand its contracts. Covington described to Mitchell thevarious provisions of the contract. From my observation ofthe participants and from the circumstances, I believe thattherewas in effect a relatively quick "run over" of thecontract by Covington. The "run over" presentation wasnot due to any devious intent on Covington's part. I believethat he would have been glad to go into each contractarticle in detail if Mitchell had made informed questionsabout the series of contract articles. But Mitchell, in myopinion, and as Covington's own testimony, quoted above,indicates, knew practically nothing about a union contract.Moreover, from my observation of Mitchellas a witness ina formal judicial proceeding, which role I believe was alsounfamiliar to him, I would say that he did not impress meas a person whose mind and statements quickly came intosharp focus in unfamiliar situations. Nor do I believe thatMitchell would or did make any definitecommitment insuch circumstances.In short, Covington went through the contract andMitchell said little, one way or another. The portion of theproposed contract that did involve discussion betweenCovington and Mitchell was the wage or salary provision.At the time of the discussion, Mitchell had already beenemploying a union projectionist and found the man to beable and competent and Mitchell was quite evidentlyprepared to continueusing unionprojectionists in thefuture.The reasons for this attitudeare clear:Mitchellknew of no nonunion projectionists in Dallas and if hewanted experienced and competent projectionists for histheatre, currently and in the future, he was probablyobliged to use union projectionists. By the same token, itwas also apparent that if Mitchell was going to secure andto continue to have union projectionists, the matter ofunion wages,i.e.,what wages a union projectionist inDallas required or would work for, was a matter of greatimportance.Also, asa businessman,regardlessof his lackof knowledge about union contracts and about otheraspects of the union contract, Mitchell understood thatwages equal money to be paid, and this concept was bothunderstandable and important. Mitchell also understoodthat the provision in the proposed contract requiring theemployer to make specified payments to the union pensionfund was a money item. Therefore the pension provisionreceived some attention albeit much less than the wage orsalary provision.The contract, that Covington presented to Mitchell at theaforementioned first meeting with Mitchell, provided thateach projectionist (operator) would be paid $40 per shiftfor the first year of the contract; $42.50 for the secondyear; and $45 for the third year of the contract. AccordingtoCovington,Mitchell said that it would probably takehim a year "to get the theatre on a paying basis, to get it offthe ground" and suggested $35 per shift the first year; $40the second year; and $45 the third year. Covington saidthat he thought about what Mitchell had said "and Iagreed with him that it might be quite a while before hecould get on a paying basis and I would go along with himif he would come up the second year to $40, starting out at$35, and then ... the third year at $45."Mitchell testified that at the meeting with Covington,above,Mitchell did not read the proposed contract, andMitchell had told Covington that he, Mitchell, "wanted totake the contract and go over it." Mitchell indicated thathe was concerned about the $35-per-shift rate whichCovington told him was the projectionist rate that wouldbe required when the theatre went into operation, within a5Mitchell testified that Higgins had nothing to do with the preparing ofthe theatre for operation 228DECISIONSOF NATIONALLABOR RELATIONS BOARDmatter of a week or so. According to Mitchell, he toldCovington that he would agree to try the $35-shift rate.Mitchell said, I believe, as he testified, that he would trythe wage rate and if the theatre's business"would pay it,"i.e., if the theatre's income justified it, there would be noproblem.As to the pension provision in the proposed contract,which provided that the employer would pay, fromDecember 11, 1970, to December 11, 1971, 90 cents pershiftperman into the union pension fund and $1.13thereafter,Covington explained the plan briefly. I doubtthatMitchell said much, if anything, on this provision atthe meeting, either affirmatively or negatively.6 Covingtongave him some literature on the pension plan.Inmy opinion, the Covington-Mitchellmeeting isappropriately epitomized as follows: Covington had inmind and was focusing on a complete written contract andhad presented such a contract and verbally ran through itsprovisions.Mitchell had no experience with a unioncontract and probably had never seen one before. He didnot sit down and read the entire contract at the meetingand 2ertainly did rot understand all of it. Mitchell's focuswas on the wage rate that he would have to pay unionprojectionists to operate his theatre. He had hired oneunion projectionist, Bates, and was aware that to secureand keep competent and experienced projectionists for hisnew Dallas theatre, the source and fountain head was theUnion, since the available projectionists were unionmembers. It was therefore apparent that an accomodation,understanding, or agreement had to be reached with theUnion regarding the pay and conditions that the projec-tionists required. Covington and Mitchell did reach somekind of an understanding or agreement ormodus operandiregarding wages although even on this, the initial under-standing was not as clear and precise as might be desired.In the Covington-Mitchell meeting, the latter never saidanything like, I do not want a union in my theatre; or, I amopposed to using union projectionists; or, I will not sign aunion contract. In other words, Mitchell did not present anegative front when Covington presented the proposedcontract. But, in my opinion, it is equally true that therewas little, if any, affirmative unqualified response oraffirmative acceptance of the contract byMitchell. Ibelieve the following excerpt from Covington's testimony,under questioning by Union counsel, illustrates the basisfor Covington's contention that Mitchell had agreed to theproposed contract:Q. In your initial meeting with Mr. Mitchell, is ityour impression that he had agreed to the contract?A.Yes, sir.Q.Why did you feel that way?A.Because he raised no objections, other thanwhat I've explained. He asked me to go along with alower wage rate for the first year, and we had noproblems other than that.Inthecontext of all the circumstances, previouslydescribed, I am unable to agree that Covington andMitchell had reached a complete meeting of the minds onthe proposed contract and/or that there wasa consensualcontract agreement. Later events or subsequent facts, inmy opinion, confirm this conclusion.?After Covington's conversation with Mitchell, aforede-scnbed, Covington left the premises and had a completecontract typed up in his office. Among theitemsset forthin the contract were salary provisions of $35 per shift perman from December 11, 1970, to December 11, 1971; $40from December 11, 1971, to December 11, 1973; $45 fromDecember 11, 1973, to December 11, 1974. There was aprovision for $7.25 per hour of overtime and a definition ofovertime work; a provision for a 2-week paid vacation; aprovision that management would abide by the seniorityrules of the Union and an undertaking that the Unionwould furnish competent men; there was a provision that Ihour overtime would be paid an operator for "building up"film and I hour overtime for "breaking down" (films cameto the theatreon small reels;"building up" was the processof placing the film on larger reels; "breaking down" wasthe reverse process after the film had been shown in thetheatre); and a provision for specified payments by theCompany into the union pension fund plan. Covingtonsigned this contract on behalf of the Union in theappropriate space and mailed the contract to Mitchellabout December 11, 1970. There was an appropriate blankspace in the contract for the signature of the companyrepresentative.Mitchell received this contract in the mailsoon after it was mailed.Thereafter, until and including the date of this hearing,Mitchell never signed the contract and never returned acontract signed by the Company to the Union.In 1971, Covington states that he telephoned Mitchellabout 12 times and was able to reach him 5 or 6 times. Thesubstance of these conversations between Covington andMitchellwas that Covington was requesting Mitchell tosign the contract and return it to him. According toCovington, Mitchell would tell him that he had been verybusy and had not "gotten around" to the contract, orMitchell would say he wanted his lawyer to go over thecontract. CovingtonstatesthatMitchell did not indicatethat there was anything "wrong" with the contract but thenet result was that Mitchell never signed and returned thecontract to Covington or to the Union.During the period from December 1970 through 1971and thereafter, the Union supplied its union members asprojectionists to Respondent. Respondent used two projec-tionists daily throughout this period and they had all beenreferred by the Union. They were competent workers andbMitchell testified that on the pension plan, he felt that since theCompany had no pension plan of its own, he did not feel that he should heinstituting or contributing to someone else's pension plan, i e, the unionpension plan. I do not believe. that Mitchell said this to Covington and hedoes not claim to have done so.At a later point in the testimony, union counsel asked CovingtonQ.To put myquestionbluntlyDid Mr Mitchell tell you that heagreed to the contract in your first meeting'A Yes "My only comment on this latter aspect of Covington's testimony is that I donot credit it. I do not believe that such a statement was made by Mitchell ibelieve that Covington assumed that he had Mitchell's assent to thecontract,principallybecause Mitchell had made no definitive statement ofrejection of the contract. TEXAS CINEMA CORPORATION229there were no complaints by Respondent about the calibreof the personnel. Respondent paid the union men theprescribed rate of $35 or $36 and the prescribed overtime.Senioritywas observed since it was an internal unionmatter. Seniority operated in the following manner: whenRespondent had an opening or needed a projectionist, theUnion notified its members of the opening. If a memberdesired the particular job, he bid for the job in the unionhall and if there were several bidders, the senior memberwould prevail and would be sent to the job by the Union.Respondent employed the projectionists sent by the Union.At no time did Respondent make the prescribedpayments, or any payments, to the union pension fund onbehalf of the union projectionists that it uniformlyemployed. Although there was no provision in the contractsubmitted by Covington for health or hospitalizationinsurance,Mitchell states that the Company did have suchinsurance for its other full time employees and, after thetheatreopened, the projectionists, who were full timeemployees, were covered by the existing program .8 Thefull-time employees also received 2 weeks' vacation andMitchell testified that this included the manager, the officepeople, and the projectionists .9Covington's term as business agent of the Union expiredin ranuary 1972. Welch then became business agent. Therewas no copy of the contract that Covington had sent toMitchell in December 1970 in the Union files and Welchtestified that he first saw that document or a copy thereofthe d-V before the instant hearing. Covington and Welchhad iot discussed with each other the situation atRespondent's theatre. As far as appears there was nowri.tenmemorandum in the Union files from Covingtonregarding any contract with Respondent or regarding thefact that Mitchell had never signed the contract or that, astheGeneralCounsel and the Union now contend,Covington and Mitchell had verbally agreed to a specificcontract in December 1970.Welch was aware that Respondent was employing unionprojectionists referred by the Union. His first contact withRespondent took place about April 1972, when he calledMitchell about Bates. Bates had been the first projectionisthired by Mitchell and Bates had worked for Respondentsince the opening of the theatre. In 1972 Bates had been illfor some time and died, apparently, in 1972. During Bates'illness another union projectionist had been performingBates' work. Union policy in such situations was that the illman, when he recovered, would then make up the workingtime performed by his fellow member during the illness. InApril, it was foreseeable that Bates either would neverregain his health or he was about to the. Welch, therefore,calledMitchell and proposed that Mitchell pay to the manwho had worked in Bates' behalf during Bates' illness, the 2weeks' vacation pay that was due to Bates. This wasagreeable to Mitchell and he did as requested.The next conversation that took place between Welch8Full-time employees were the theatre manager, the office people, andtheprojectionistsPart-timepeople such as refreshment concessionemployees and "the kids" were not covered Evidently by the term "thekids,"Mitchellmeant part time young people who probably collectedtickets or ushered or tasks of that type9The contract submitted by Covington, as we have seen, provided for 2weeks' vacation for the rrojectionists.and Mitchell occurred in the latter part of May or earlyJune 1972 when Welch telephoned Mitchell. In substance,according to Welch, Welch told Mitchell that the latter hadbeen paying the projectionists "$36 a shift but that thescale should have gone to $38 in September .. .." Welchtestified that itwas his opinion when he telephonedMitchell as aforedescribed that Mitchell should have beenpaying the projectionists "$38" per shift per man sinceSeptember 1971. Welch based this position on the fact that,according to him, in "most of our contracts, the wage scalechanges in September." 10 As to the conclusion thatRespondent'swage scale should not only change inSeptember but should change in a specific amount, i.e.,from $36 to $38, Welch states that this was based on "whatthe other four-plex were paying." ii Respondent was a fourplex theatre and Welch assumed or took the position thatRespondent should be paying the same union scale as waspaid by other theatres of the same type. In any event, afterWelch toldMitchell that he should be paying theprojectionists $38 per shift,Mitchell said, "I'll take care ofit." toAlthough Welch testified that he assumed that Respon-dent had a written contract with the Union, he had neverseen a copy of such a contract nor had Covington oranyone else informed him of its contents. The contract towhich Mitchell had allegedly agreed in December 1970,according to Covington, provided for a scale of $35 thefirst year; $40 the second year; $45 the third year; pensionpayments and so forth. Respondent never paid into thepension fund and was paying $36 in 1972, the second yearof the alleged contract. At Welch's request or demand inJune 1972, Respondent raised its scale to $38 or $38.50.Welch's demand was obviously not based on any allegedcontract on which Covington and Mitchell had agreed inDecember 1970, since the alleged contract provided for $40in 1972, and also since Welch knew nothing about suchalleged contract and had never seen its terms.Welchdemanded the $38 scale because that was the scale paid byother four plex theatres in Dallas.Inmy opinion there was in effect amodus operandi,orworking arrangement or understanding between Respon-dent and the Union since December 1970, whereby theUnion furnished competent projectionists to Respondent.The projectionists were union members and Respondentgave them the pay scale, overtime, and working conditionsthat they and their representative demanded. The pay andthe conditions were evidently such that the projectionistsand their Union were willing to accept them and to workunder them since December 1970. If this was not so, theUnion would not have posted for bids by members the jobopenings at Respondent's theatre, and members would nothave bid upon such openings and accepted referrals tosuch jobs at the particular wages and conditions. Otherthan the foregoing, there was no existing contract, oral, or10 In the alleged contract negotiated by Covington with Mitchell, thewage scale changed in December of each year11A four plex was described by Welch as a four screen automatedtheatre11Honed,a union memberhired as a projectionist by Respondent onSeptember 1, 1972, was paid $38 50 per shift. 230DECISIONS OF NATIONAL LABOR RELATIONS BOARDwritten, in effect between the parties from the inception ofthe theatre in 1970.About October 1972, Mitchell called Welch and said thathe would like to have a meeting with him. They met withinthe next few days. Mitchell told Welch that the theatre wasin financial trouble and losing money and that the receiptswere not adequate to support the operation. Mitchell saidthat he had already taken measures to reduce or eliminateadvertising cost, janitor service, and other personnel "andthat he had done as much as he could and he was wantingto get some financial help from the Union." 13 Mitchellproposed to Welch that the pay per shift per man for thetwo projectionists be reduced from $38.50 to $30 and thatthe additional pay for "make up" and "tear down" beeliminated.14Welch replied that a man could not exist onsuch pay. He acknowledged and did not dispute the poorfinancial position of the theatre but he said the amount ofmoney that Mitchell was proposing to save by the cutwould not make that much difference to the business butwas important to the individual employees. Mitchell thenproposed that one projectionist work more shifts and thathe would thus receive a greater income, with the secondprojectionist working, in effect, as a part-time relief-manwho could also work at some other theatre. Welch said thatthiswould not be acceptable because the Union endeav-ored to limit the amount of time required to be worked byits projectionists.Mitchell, however, then asked that WelchtakeMitchell'sproposal hack to the Union and itsexecutive board and submit it for approval. Welch saidthat he would do so.Thereafter,Welch called Mitchell and told him that hehad discussed Mitchell's proposal with the executive boardof the Union and the answer was that the Union could notpossibly accept the proposal. Welch said, however, that theUnion would be prepared to forego the pay for "build up"and "tear down" until about Easter or whenever businesspicked up" and that "whenever business picked up, he[Mitchell] would start paying the build up and tear downagain."Welch then spoke to the projectionists at Respon-dent's theatre and asked them if they would be willing toforego "build up and tear down" in order "to help Mr.Mitchell through these trying times, and the men agreed."For about a week or more thereafter, the projectionists didnot charge Respondent for "build up and tear down."Without further announcement, they then resumed charg-ing for "build up and tear down" and were paid for suchwork.15Welch testified that he had not intended that theprojectionists should actually place in effect the relinquish-ment of "build up and tear down" pay but that it was onlya proposal to which he had wanted to get the projectionists'reaction.Evidently the men misunderstood and beganforegoing the "build up and tear down" pay. They begancharging for such work again when Welch learned whatthey had down and told them to resume charging. Welchinformed the men that it was simply a proposal and noagreement had been reached. Mitchell, like the projection-ists,had also evidently misunderstoodWelch.Mitchelltestified thatWelch had told him that the projectionistswere going to forego the "build up and tear down" pay.The next event was that for a week or more the men didnot charge for "build up and tear down." Then, withoutfurther explanation to Mitchell, the projectionists beganonce more to charge Respondent for such work.Welch testified that between October 1972 and January1973, he and Mitchell discussed Mitchell's proposed paycut on two occasions. Mitchell testified that they spokeabout four differenttimesand that the last occasion wasaround the end of November which was the occasion whenWelch first announced that the men would forego the"make up and tear down pay," as described above.Although it is not entirelyclear,Ibelieve that Mitchelland Welch spoke about the proposed cut on two or threeoccasions between October and January and that the lasttalkwas in the latter part of November, followed by therelinquishment of make up and tear down pay and theresumption thereof without further discussion. Inmyopinion, what transpired in these conversations betweenWelch and Mitchell has been described in the precedingparagraphs, above.Neither party during this 3-monthperiod proposed any meeting that was rejected by the otherand they never reachedan agreement.On January 8, 1973, Mitchell wrote to Welch:As you will recall our last conversation in regard to ourpayroll adjustments for the Bruton Terrace IV, it isimperative that we make these adjustments effectiveJanuary 12, 1973.So that there won't be any misunderstanding, the payscale will be $30.00 per shift, which will include makeup and tear down. This adjustment is with theunderstanding that this is on a temporary basis. Just assoon as this crazy business we are in comes out oflimbo I will be more than happy to sit down andcompletely review the situation.I feel like you realize the necessity of this move. Ofcourse, you are totally aware that we have made everyeffort to stimulate the theatre and that if there were anyother possible way out we would certainly take it.Thereafter, about January 12, Mitchell placed in effectthe lower pay scale he had first proposed to Welch inOctober 1972, i.e., $30 per shift perman, insteadof $38.50,and the elimination of extra pay for make up and breakdown of film from smaller to largerreelsand vice versa. Asfar as appears, the projectionists have continued to work atthe lower scale from January 12 up to and including thetime of hearing.On January 22, 1973, the attorney for the Union wrote toMitchell11This is Welch's testimony14 In the record, the terms, "build up" or "make up" are synonymousand this is also true of their opposites, "tear down." or "break down."15The projectionists' practice was to write up their own time sheets andthen turn them over to Respondent for payment On the sheet they wouldwrite the number of shirts worked and the amount of "build up and teardown" work performed As wehave seen,for a week or so they did notenter any "build up or tear down"time on their time sheetsbut thereafterresumed charging for such workWelchstates that Mitchellhad indicatedthat eliminationofmake upand tear downalone wouldnot result in asufficient saving. TEXAS CINEMA CORPORATION.to inform you of the Union's position regardingthe wage decrease which you have informed Mr. Welchyou plan to put into effect. It is the position of theUnion that a unilateral wage increase [decrease] at thistime would be a violation of both our federal labor lawsand a breach of the agreement between yourself andthe Union.Isincerely hope that we will be able to reach anamicable disposition of this matter in the very nearfuture . . .On March 19, 1973, Welch wrote to Mitchell stating thatWelch had recently learned that Mitchell had not signedand returned the contract agreed upon and submitted byCovington to Mitchell in December 1970. Welch requestedin the letter that Mitchell sign the contract and return it toWelch.Mitchell's attorney replied on April 18, 1973, to Welch'sletter of March 19, 1973. In substance, it was denied that acontract, written or oral, had been reached, but admittedagreement to pay a certain wage scale on a tentative basis;itwas stated that the wage scale was reduced in 1973 foreconomic reasons after discussions with the Union. Thelast full paragraph stated:The Company does not at this time refuse to recognizeyour organization as the exclusive bargaining agent forthe projectionists at the Bruton Terrace Theatre. If youso desire, the Company's representative or representa-tiveswill be glad to meet with you at any reasonabletime and place to negotiate a formal, written collectivebargaining agreement covering the projectionists inquestion.ConclusionsSince the opening of the theatre in December 1970, theUnion has been the exclusive bargaining agent in anappropriate unit of Respondent's employees consisting ofallmotion picturemachine operators (projectionists)employed by Respondent at its Dallas theatre, excludingofficeclericalemployees, guards, and supervisors asdefined in the Act. Respondent has recognized and hascontinued to recognize and acknowledge the aforemen-tioned status of the Union.For reasons more fully set forth in this Decision, above,Respondent had not refused, in violation of Section 8(a)(1)and (5) of the Act, to sign a written agreement with theUnion and there was no meeting of the minds, orally orotherwise, in 1970 or thereafter, on such purportedagreement. (G. C. Exh. 2.)It is also my opinion and I conclude that Respondent didnot unilaterally reduce the wages of the unit employees inviolation of Section 8(a)(1) and (5) of the Act.Regarding the wage reduction, which was substantial,Mitchell told Welch that the theatre was losing money andwas in financial difficulty because the receipts were down.Mitchell said he had taken all the steps available to placethe operation on a viable base. He had cut or eliminatedadvertising, janitorial service, and other personnel. He231asked Welch to agree to a decrease in projectionists' shiftpay to $30 and to eliminate extra pay for make up andbreak down. Welch said that he could not agree to thisdecrease.He did not dispute any of Mitchell's assertionsabout the bad financial state of the business, and theprojectionists who were in the theatre 7 days a week werecertainly in a position to know and to inform Welch if thetheatre's attendance and gross were bad, as asserted byMitchell, or whether attendance and gross were excellent,good, or fair. Mitchell's asserted cuts in other personnel orserviceswere also readily verifiable and they were notcontroverted or disputed.Welch indeed implicitly acknowledged that business wasbad when he said that the projectionists would foregomake up and break down pay until business improved andthat, at such indefinite time in the future when improve-ment occurred, then make up and break down pay wouldbe restored.The Union was unwilling to accept the pay decreaseproposed by Mitchell. From the standpoint of the Unionand the employees the position is understandable. Fromthe same standpoint, the Union was unwilling to acceptMitchell's suggestion that one projectionist could workmore shifts at a reduced rate but with greater net income,by converting the other projectionist to a part time reliefman, with the latter having the opportunity to workelsewhere in a supplemental job.When the Union rejected Mitchell's proposal,Welchtestified, "I expected him to make some other proposal tome." Mitchell did not do so. In the 3-month period fromOctober to January, when the Union made the singlecounterproposal of foregoing make up and break down,which the projectionists placed in effect briefly andwithdrew at Welch's direction without any explanation toMitchell for the action and counteraction, neither partymoved from its basic position. Mitchell was evidently firmin his position that, for economic reasons and loss ofmoney, he could pay no more than $30 per shift per man.The Union found such a proposal to be unacceptable and,asWelch's testimony indicates, the Union expected thatthiswould induce or oblige Mitchell to make anotherproposal, quite evidently for a lesser cut in pay.In my opinion, it is not the law that because Mitchell didnot change his position or proposal and make anotherproposal, presumably for a lesser cut in pay, that hethereby negotiated in bad faith The single element of afirm position in negotiations does not equate with bad faithbargaining. It is conceivable that Mitchell might haveoriginally proposed a reduction to $28 instead of $30, andthen, upon union rejection, might have proposed a cut to$30 instead of $28. He did not do so. Perhaps the Unionwould have agreed to a cut to $35 or $36 and perhapsMitchell might have accepted $35 or proposed $32, but in 3months neither party made any such proposals. It is myopinion that neither party was hostile to the other and eachwould have preferred to reach agreement on the wagestructure. They were unable to agree and, in my opinion,Respondent did not violate the Act.CONCLUSIONS OF LAWRespondent has not engagedin unfairlabor practices in 232DECISIONSOF NATIONALLABOR RELATIONS BOARDviolation of Section 8(a)(1) and (5) of the Act as alleged inORDERthe complaint.The complaint is dismissed.